HENRIOD, Chief Justice
(dissenting) :
I dissent because :
I. The petition is not well taken because of non-joinder of parties;
II. It is offensive to procedure having to do with the extraordinary writ of mandamus; and it lacks substance in law and fact.
As to I: The Secretary of State was not made a party to this proceeding. He is the custodian of the Constitution, acts passed by the legislature, its journals, etc.; — and the *173State’s Great Seal.1 The petition here is directed to a lot of individuals, including the Governor, the Finance Director and the Archivist, if these people have any-standing here, they should be petitioners seeking to have the Secretary of State, who logically would seem to be the defendant, who according to 67-2-1, U.C.A.1953, cited above would be the keeper not only of the Great Seal but the so-called “Litter” bill (which seems to have meant the opposite, since it was an “Anti-Litter” bill). This gentleman refused to authenticate the Bill because he would have put the lie to the documentary procedural conundrum here. The case should have ended on that note for lack of parties particeps.
II. On March 18, 1975, an engrossed copy of H. B. 41, headed “Litter Amendments” was received by the Governor, accompanied by a certification form, under the signature of the Speaker of the House as of March 5, 1975, as attested to by the Chief Clerk of the House, but not signed by the President of the Senate, although attested so to have been signed as of March 4, 1975, by the Secretary of the Senate. The Governor approved and signed the Bill on March 20, 1975, and the Secretary of State received the Bill and attachment on March 20, 1975. Four days later on March 24, 1975, the Secretary of State received one lone sheet, identical in form to that which contained the signatures of the Speaker of the House and the Governor, on which the President of the Senate’s signature appeared, alongside of an identical attestation certificate signed by the same Secretary of the Senate, stating again that the President of the Senate signed H. B. 41 on March 4, 1975, — which obviously appears to be inaccurate.
The Governor and everyone else except the Secretary of State, obviously neglected to take note of the fact that it appeared the Bill sent to the Governor had not been signed by both the Speaker and the Senate President.
The Constitution states that the President of the Senate “not later than five days following adjournment, shall sign all bills and resolutions passed by the Legislature, certifying to their accuracy and authenticity as enacted by the Legislature.”
This language is in the imperative, not the permissive. The decision in the instant case, on the other hand, is in the permissive, not the imperative, — which is epitomized in the main opinion when it is said that the “President of the Senate, through oversight neglected to sign House Bill 41 within the five days following adjournment,” — followed by an apologia therefor that I cannot find or justify in the language of the constitution or any Utah decision to support it, — to the unusual effect that if the constitution were applied as written and if interpreted in its plain pronouncement, a presiding officer would have some kind of a veto. The answer to such premise is a question: “So what ?” If such be the case, what would prevent the Governor from sending a paper anytime, — perhaps weeks after hours, to say he signed a bill before the ten days that otherwise would result in a pocket veto under Article VII Section 8 — in order to validate, instead of veto a law?
There is no reason for saying the constitution did not mean exactly what the constitution said it said, — and therefore meant. If looseness on the part of those subservient to constitutional interdiction, results in an interpretation other than is plainly expressed, — then unreason and illogic easily by indolence or inattention to articulation, could modify the commandment that “Thou shalt not steal,” to mean only that “Thou shalt not steal, except when stealing wholesale, not retail” as one McCarty would say to the judge. The fact that the main opinion volunteers that “No such power was ever intended to be given to the President of the Senate or the Speaker of the House,” and hence he need not sign a Bill to make it a law, can be answered *174with another question: “Who said so?” The answer to the latter, it would seem to be, is this opinion, where we say we do,— not the legislature or constitution.2
The veto power has nothing to do with this case, nor has it any place in the opinion. If the action or inaction of an officer of the legislature is such as to result in a legislative still birth, the judicial obstetrician’s job is frustrate, and talking about a power to veto cannot breathe life into that which has not been conceived and is not born. The only things that might ameliorate such circumstance would be change of legislative method or person, suffrage, or, as could be done in this case, providing a missing link to contemplated legislation at a special session of the legislature, or reintroduction and passage thereof next January at the legislature’s next regular session and in the meantime to let the litter lie as a lesson to legislator and layman alike.
There is talk in the main opinion about Journals and their sanctity. All of such talk invites provocative ipse dixits and non-sequiturs. Journals have but one purpose, — to explain something factual, not to try and explain or change the plain meaning of words used by the legislature.
There is nothing in the Constitution or legislation that says “This Constitution, or legislation, may be amended or ignored from time to time by entries in the Journals of one or both houses of the Legislature.” The only conclusion one justifiably can employ in a case like this, is that we must read the legislative language, parse its sentences and, if clear, and the words say that in order to create a new law, someone ‘‘shall sign it first, — then first someone must sign it. That is this case, where the language has not been parsed, but parslied, or paralyzed.
The Petitioners’ Memorandum of Authorities ignores Ritchie v. Richards, 14 Utah 345, 47 P. 670 (1896), — a case decided about four score seven and two years ago in the year Utah became a state. This case is commended to the reader in support of this dissent.
It was written by the eminent Mr. Chief Justice Zane, where a writ of mandamus involving a district court judge’s status under a legislative act was involved. Although acknowledging that the journals may be examined as some evidence of facts that may be in dispute or otherwise pertinent, he discounts them quite generally as media to interpret plain language or sanctions. He makes several poignant observations that certainly are apropos and in my opinion, dispositive of this case,— calling for the conclusion that H. B. 41 never did and never could become the law of this state under the circumstances that have been directed to our attention, except in virtue of the instant decision. The Ritchie case has stood the test of time for over 80 years, enjoys the reputation of never having been criticised or questioned, and consequently rates very highly as an authority on that about which we are talking.
Another authority which lends substance to the idea that the judiciary should tamper quite temperately, and not too hastily with the clear unmistakable and easily understood language of those who perhaps used a lot of sweat and ink to prevent such invasion into the domain of fundamentals, —which appears to be the case involved here. That authority is 95 A.L.R. 273, et seq.
TUCKETT, J., concurs in the views expressed in the dissenting opinion of HEN-RIOD, C. J.

. 67-2-1, U.C.A.1953.


. Maybe that for which we from time to time have expressed disapproval in some U. S. Supreme Court decisions, may have been a bit of inconsistency.